Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are not anticipated or deemed obvious over the prior art in which the claimed invention of a surgical device comprises a handle, an elongated body, and a rotation assembly securing the body and handle including a sleeve, a knob supported about the sleeve and longitudinally movable along the longitudinal axis.  The closest prior art to Sniffen et al. (US Patent Application Publication No. 2015/0005788) discloses a handle, a body 230, a sleeve 247 and a knob 246, but lacks the knob longitudinally movable along the longitudinal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469.  The examiner can normally be reached on Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT A SMITH/Primary Examiner, Art Unit 3731